UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 April24, 2014 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Holding(s) in Company - dated24April2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant)  Date:April 24, 2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:April 24,2014 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary ﻿ TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii Barclays plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii The Capital Group Companies, Inc. 4. Full name of shareholder(s) (if different from 3.):iv See Schedule A 5. Date of the transaction and date on which the threshold is crossed or reached:v 22 April 2014 6. Date on which issuer notified: 23 April 2014 7. Threshold(s) that is/are crossed or reached:vi, vii Below 6% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Directxi Indirectxii Direct Indirect Ordinary Shares (GB0031348658) 5.979% ADRs (US06738E2046) 0.012% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration datexiii Exercise/ Conversion Periodxiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration datexvii Exercise/ Conversion periodxviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 5.991% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable:xxi See Schedule A Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Marie Smith, Assistant Company Secretary 15. Contact telephone number: Schedule A As of 22 April 2014 Barclays plc Number of Shares Percent of Outstanding The Capital Group Companies, Inc. ("CG") holdings 5.990% Holdings by CG Management Companies and Funds: Capital Guardian Trust Company 0.412% • Capital International Limited 0.009% • Capital International SÁrl 0.011% • Capital International, Inc. 0.006% • Capital Research and Management Company • EuroPacific Growth Fund 910,037,607 5.552%
